

Exhibit 10.2
 
VOTING AGREEMENT
 
This VOTING AGREEMENT (the “Agreement”) is made and entered into as of this 17th
day of July, 2008, by and among China TransInfo Technology Corp., a Nevada
corporation (the “Company”), each of the investors listed on Schedule A (the
“Investors”) and those certain shareholders of the Company listed on Schedule B
(the “Existing Shareholders” and collectively with the Investors, the
“Shareholders”).
 
WHEREAS, concurrently with the execution of this Agreement, the Company and the
Investors are entering into a Securities Purchase Agreement (the “Purchase
Agreement”) providing for the sale of shares of the Company’s Common Stock, and
in connection with that agreement, the parties desire to provide the Investors
with the right, among other rights, to elect certain members of the board of
directors of the Company (the “Board”) in accordance with the terms of this
Agreement. Defined terms used herein that are not defined herein have the
meaning as defined in the Purchase Agreement.
 
WHEREAS, the Amended and Restated Articles of Incorporation, as amended, of the
Company (the “Restated Articles”) provides that the holders of record of the
shares of common stock of the Company, $0.001 par value per share (“Common
Stock”) and of any other class or series of voting stock, voting together as a
single class, shall be entitled to elect the board of directors of the Company.
 
WHEREAS, the Company does not have any voting stock outstanding other than
Common Stock.
 
WHEREAS, in order to induce the Investors to expend the time and resources
required enter into the Purchase Agreement, the parties desire to enter into
this Agreement to set forth their agreements and understandings with respect to
how shares of the Company’s capital stock held by them will be voted on.
 
NOW, THEREFORE, in consideration of the mutual promises made herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
1. Voting Provisions Regarding Board of Directors. 
 
1.1 Size of the Board. During the Term (as defined below) of this Agreement,
each Shareholder agrees to vote, or cause to be voted, all Shares (as defined
below) owned by such Shareholder, or over which such Shareholder has voting
control, from time to time and at all times, in whatever manner as shall be
necessary to ensure that the size of the Board shall be set and remain at seven
(7) directors. For purposes of this Agreement, the term “Shares” shall mean and
include any securities of the Company the holders of which are entitled to vote
for members of the Board, including without limitation, all shares of Common
Stock or preferred stock, by whatever name called, now owned or subsequently
acquired by a Shareholder, however acquired, whether through stock splits, stock
dividends, reclassifications, recapitalizations, similar events or otherwise.
 

--------------------------------------------------------------------------------


 
1.2 Election of Investor Nominee. During the Term of this Agreement, each
Shareholder agrees to vote, or cause to be voted, all Shares owned by such
Shareholder, or over which such Shareholder has voting control, from time to
time and at all times, in whatever manner as shall be necessary to ensure that
at each annual or special meeting of shareholders at which an election of
directors is held or pursuant to any written consent of the shareholders, one
individual designated by the Investors, which individual shall initially be
Brandon Ho-Ping Lin, shall be elected as a director of the Company.
 
1.3 Failure to Designate a Board Member. In the absence of any designation from
the persons or groups with the right to designate a director as specified above,
the director previously designated by them and then serving shall be reelected
if still eligible to serve as provided herein.
 
1.4 Removal of Board Members. Each Shareholder also agrees to vote, or cause to
be voted, all Shares owned by such Shareholder, or over which such Shareholder
has voting control, from time to time and at all times, in whatever manner as
shall be necessary to ensure that:
 
(a) no director elected pursuant to Sections 1.2 or 1.3 of this Agreement may be
removed from office unless (i) such removal is directed or approved by the
affirmative vote of the Investors, entitled under Section 1.2 to designate that
director or (ii) the Investors originally entitled to designate or approve such
director pursuant to Section 1.2 is no longer so entitled to designate or
approve such director; and
 
(b) any vacancies created by the resignation, removal or death of a director
elected pursuant to Sections 1.2 or 1.3 shall be filled pursuant to the
provisions of this Section 1 with the Investors having the right to nominate the
director to fill such vacancy.
 
1.5 Written Consent. All Shareholders agree to execute any written consents
required to perform the obligations of this Agreement, and the Company agrees at
the request of any party entitled to designate directors to call a special
meeting of shareholders for the purpose of electing directors.
 
1.6 Further Assurances. During the Term, the Existing Shareholders will take
such further actions and execute such further documents and instruments as may
reasonably be requested by the Investors or the Company to carry out the
provisions of this Agreement.
 
1.7 No Liability for Election of Recommended Directors. No party, nor any
Affiliate of any such party, shall have any liability as a result of designating
a person for election as a director for any act or omission by such designated
person in his or her capacity as a director of the Company, nor shall any party
have any liability as a result of voting for any such designee in accordance
with the provisions of this Agreement.
 
1.8 Representations & Warranties. Each Existing Shareholders represent and
warrants, severally and not jointly, to the Investors as follows:
 

--------------------------------------------------------------------------------


 
(a) Valid Title, etc. With respect to the Shares beneficially owned by the
Existing Shareholders, there are no restrictions on the rights of disposition
pertaining thereto, except for any restrictions contemplated herein,
restrictions arising under that certain Make Good Escrow Agreement, dated May
14, 2007, with certain investors (the “Make Good Escrow Agreement”) or arising
under applicable securities laws, such Existing Shareholder has exclusive power
to vote, exclusive power of disposition and exclusive power to agree to all of
the matters set forth in this Agreement, in each case with respect to all of
such Existing Shareholder’s Shares with no limitations, qualifications or
restrictions on these rights. Each Existing Shareholder represents that neither
it nor any of its Affiliates is party to or bound by any agreement with respect
to the voting (by proxy or otherwise), sale or other disposition of their Shares
(other than this Agreement and the Make Good Escrow Agreement).
 
(b) Non-Contravention. The execution and delivery of this Agreement by such
Existing Shareholder and the performance by such Existing Shareholder of such
Existing Shareholder’s obligations under this Agreement (i) are within such
Existing Shareholder’s powers, have been duly authorized by all necessary action
(including any consultation, approval or other action by or with any other
person), (ii) require no action by or in respect of, or filing with, any
governmental body, agency, official or authority, and (iii) do not and will not
contravene or constitute a default under, or give rise to a right of
termination, cancellation or acceleration of any right or obligation of such
Existing Shareholder or to a loss of any material benefit of such Existing
Shareholder under, any provision of applicable law or regulation or of any
agreement, judgment, injunction, order, decree, or other instrument binding on
him/it or result in the imposition of any lien on any asset of such Existing
Shareholder other than any conflicts, breaches, violations, defaults,
obligations, rights or losses that individually or in the aggregate would not
(A) impair the ability of such Existing Shareholder to perform its obligations
under this Agreement or (B) prevent or delay the consummation of any of the
transactions contemplated hereby.
 
(c) Binding Effect. This Agreement has been duly executed and delivered by such
Existing Shareholder, and this Agreement is the valid and binding agreement of
the Existing Shareholder, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and to general principles of equity.
 
2. Covenants of the Company
 
2.1 Initial Election. By the earlier of (i) the two-month anniversary of the
date on which the Common Stock of the Company is first listed on the NASDAQ
Capital Market and (ii) September 30, 2008, the Company shall cause the election
as new directors of the Company, Mr. Brandon Ho-Ping Lin (or such other
individual(s) as may be designated in writing by the Investors) and another
individual as may be designed by the Company; provided that such individual is
“independent” as defined by Rule 4200(a)(15) of the Marketplace Rules of The
Nasdaq Stock Market, Inc.
 
2.2 Nomination. Following the initial election of Mr. Lin (or such other
individual(s) as may be designated in writing by the Investors) as a director of
the Company in accordance with the above section and during the Term of this
Agreement, the Company shall use its best efforts (i) to cause such
individual(s) as may be designated in writing by the Investors to be nominated
for election at each annual or special meeting of shareholders at which an
election of directors is held or pursuant to any written consent of the
shareholders for the election of directors, and (ii) in the event of the death,
removal or resignation of any director designated by the Investors under this
Agreement (including Mr. Lin) from the Board of Directors for any reason, to
cause the nomination, appointment or election of such person designated in
writing by the Investors to fill the vacancy.
 

--------------------------------------------------------------------------------


 
2.3 Observer Rights. Until the earlier of (i) the fifth anniversary of the date
of this Agreement or (ii) the date that this Agreement terminates in accordance
with Section 5 below, the Company will ensure that the Investor may nominate, at
its option, one person to observe all meetings of the Board of Directors of the
Company, whether held in person or by electronic communication, and will ensure
that such person receives all information and communication that the Company
directors receive in relation to his or her duties as a director, in the manner
and timeframe similar to the manner and timeframe of the Company directors.
 
2.3 Further Covenants of the Company. The Company agrees to use its best
efforts, within the requirements of applicable law, to ensure that the rights
granted under this Agreement are effective and that the parties enjoy the
benefits of this Agreement. Such actions include, without limitation, the use of
the Company’s best efforts to cause the nomination and election of the directors
as provided in this Agreement.
 
3. Remedies.
 
3.1 Irrevocable Proxy. Each party to this Agreement hereby constitutes and
appoints Mr. Brandon Ho-Ping Lin, as representative of the Investors, with full
power of substitution, as the proxies of the party with respect to the matters
set forth herein, including without limitation, election of persons as members
of the Board in accordance with Section 1 hereto, and hereby authorizes Mr. Lin
to represent and to vote, if and only if the party (i) fails to vote or
(ii) attempts to vote (whether by proxy, in person or by written consent), in a
manner which is inconsistent with the terms of this Agreement, all of such
party’s Shares in favor of the election of persons as members of the Board
determined pursuant to and in accordance with the terms and provisions of this
Agreement. The proxy granted pursuant to the immediately preceding sentence is
given in consideration of the agreements and covenants of the Company and the
parties in connection with the transactions contemplated by this Agreement and,
as such, is coupled with an interest and shall be irrevocable unless and until
this Agreement terminates or expires pursuant to Section 5 hereof. Each party
hereto hereby revokes any and all previous proxies with respect to the Shares
and shall not hereafter, unless and until this Agreement terminates or expires
pursuant to Section 5 hereof, purport to grant any other proxy or power of
attorney with respect to any of the Shares, deposit any of the Shares into a
voting trust or enter into any agreement (other than this Agreement),
arrangement or understanding with any person, directly or indirectly, to vote,
grant any proxy or give instructions with respect to the voting of any of the
Shares, in each case, with respect to any of the matters set forth herein.
 
3.2 Specific Enforcement. Each party acknowledges and agrees that each party
hereto will be irreparably damaged in the event any of the provisions of this
Agreement are not performed by the parties in accordance with their specific
terms or are otherwise breached. Accordingly, it is agreed that each of the
Company and the Shareholders shall be entitled to an injunction to prevent
breaches of this Agreement, and to specific enforcement of this Agreement and
its terms and provisions in any action instituted in any court of the United
States or any state having subject matter jurisdiction.
 

--------------------------------------------------------------------------------


 
3.3 Remedies Cumulative. All remedies, either under this Agreement or by law or
otherwise afforded to any party, shall be cumulative and not alternative.
 
4. Standstill. Until the second anniversary of this Agreement, each of the
Existing Shareholders agrees that neither it nor any of its Affiliates will
directly or indirectly (i) sell, assign, transfer, pledge, grant a security
interest in or lien on or otherwise dispose of or encumber (collectively,
“Sell”) any of their Shares or enter into any contract, option or other
arrangement or undertaking to Sell any of their Shares, or (ii) relinquish
control of the voting power with respect to any of their Shares, deposit any of
their Shares into a voting trust, enter into a voting agreement or arrangement
or grant any proxy with respect to any of their Shares (other than a proxy to
vote pursuant to this Agreement). Notwithstanding the above, during the first
year after the date of this Agreement, the Existing Shareholders may Sell up to
20% of the Shares held of record by them on the date of this Agreement (the
“Existing Holdings”); and during the second year after the date of this
Agreement, may Sell up to 40% of their Existing Holdings.
 
5. Term. This Agreement shall be effective as of the date hereof and shall
continue in effect until and shall terminate when the Investors beneficially own
fewer than 50% of the number of shares of Common Stock purchased under the
Purchase Agreement (as adjusted for any stock splits, stock dividends,
recapitalizations or the like).
 
6. Miscellaneous.
 
6.1 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company and the Existing Shareholders may not assign this Agreement or any
rights or obligations hereunder without the prior written consent of the
Investors. Any Investor may assign any or all of its rights under this Agreement
to any Person to whom such Investor assigns or transfers any Shares, provided
such transferee agrees in writing to be bound, with respect to the transferred
Shares, by the provisions hereof that apply to the “Investors.” In addition,
this Agreement is intended for the benefit of the parties hereto and their
respective successors and permitted assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.
 
6.2. Governing Law and Waiver of Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of New York, without regard to the principles of conflicts of law
thereof. Each party agrees that all Proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective Affiliates, employees or agents) shall be commenced exclusively in
the New York Courts. Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the New York Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of the any
of the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. If either party shall commence
a Proceeding to enforce any provisions of this Agreement, then the prevailing
party in such Proceeding shall be reimbursed by the other party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.
 

--------------------------------------------------------------------------------


 
EACH PARTY HERETO HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE OTHER TRANSACTION
DOCUMENTS, THE SECURITIES OR THE SUBJECT MATTER HEREOF OR THEREOF. THE SCOPE OF
THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY
BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. THIS SECTION HAS BEEN
FULLY DISCUSSED BY EACH OF THE PARTIES HERETO AND THESE PROVISIONS WILL NOT BE
SUBJECT TO ANY EXCEPTIONS. EACH PARTY HERETO HEREBY FURTHER WARRANTS AND
REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND
THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER WILL APPLY TO ANY
SUBSEQUENT AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS TO (OR ASSIGNMENTS OF) THIS
AGREEMENT. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL (WITHOUT A JURY) BY THE COURT.
 
6.3 Counterparts; Facsimile. This Agreement may be executed and delivered by
facsimile signature and in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
 
6.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
6.5 Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
facsimile if sent during normal business hours of the recipient, and if not so
confirmed, then on the next business day, (c) seven (7) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (d) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to the respective parties at their address as set
forth on Schedule A or Schedule B hereto, or to such facsimile number or address
as subsequently modified by written notice given in accordance with this Section
6.5. If notice is given to the Company, a copy shall also be sent to Thelen Reid
Brown Raysman & Steiner LLP, 701 8th Street NW, Washington, D.C. 20001,
Facsimile: (202) 654-1804, Attn.: Louis A. Bevilacqua, Esq. and if notice is
given to Shareholders, a copy shall also be given to Dorsey & Whitney, Suite
3008, One Pacific Place, 88 Queensway, Hong Kong, Facsimile: +852-2524-3000,
Attn: Liza L.S. Mark.
 

--------------------------------------------------------------------------------


 
6.6. Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed by the
Company, the Investors and the Existing Shareholders. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right. No delay or omission to
exercise any right, power or remedy accruing to any party under this Agreement,
upon any breach or default of any other party under this Agreement, shall impair
any such right, power or remedy of such non-breaching or non-defaulting party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default previously or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing.
 
6.7 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.
 
6.8 Entire Agreement. This Agreement (including the Exhibits hereto), and the
other Transaction Documents (as defined in the Purchase Agreement) constitute
the full and entire understanding and agreement between the parties with respect
to the subject matter hereof, and any other written or oral agreement relating
to the subject matter hereof existing between the parties are expressly
canceled.
 
6.9 Stock Splits, Stock Dividends, etc. In the event of any issuance of Shares
of the Company’s voting securities hereafter to any of the Shareholders
(including, without limitation, in connection with any stock split, stock
dividend, recapitalization, reorganization, or the like), such Shares shall
become subject to this Agreement.
 
6.10 Manner of Voting. The voting of Shares pursuant to this Agreement may be
effected in person, by proxy, by written consent or in any other manner
permitted by applicable law.
 
[Signature Page Follows]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.
 
CHINA TRANSINFO TECHNOLOGY CORP.
   
By:
/s/ Shudong Xia
Name:
Shudong Xia
Title:
Chief Executive Officer
   
INVESTORS:
   
SAIF Partners III L.P.
   
By:
/s/Andrew Y. Yan
Name:
Andrew Y. Yan,
Title:
Authorized Signatory
   
EXISTING SHAREHOLDERS:
 
Karmen Investment Holdings Limited
   
By:
/s/ Shudong Xia
Name:
Shudong Xia
Title:
Director
   
Leguna Verde Investments Limited
   
By:
/s/ Chuang Yang
Name:
Chuang Yang
Title:
Director




--------------------------------------------------------------------------------


 
SCHEDULE A
 
INVESTORS
 
Name and Address
 
Number of Shares Held
     
SAIF Partners III L.P.
 
Suite 2115-2118, Two Pacific Place
88 Queensway
Admiralty, Hong Kong
+852-2918-2200 Phone
+852-2234-9116
 
2,586,207




--------------------------------------------------------------------------------



SCHEDULE B
 
EXISTING SHAREHOLDERS
 
Name and Address
 
Number of Shares Held
     
Karmen Investment Holdings Limited
 
9,566,532
     
P.O. Box 3444, Road Town, Tortola, British Virgin Islands
         
Leguna Verde Investment Limited
 
1,274,960
     
P.O. Box 3444, Road Town, Tortola, British Virgin Islands
   




--------------------------------------------------------------------------------


 